350 F.2d 864
PACIFIC STRAITS CONFERENCE, and its Member Lines, Petitioners,v.UNITED STATES of America and Federal Maritime Commission, Respondents.
No. 19307.
United States Court of Appeals Ninth Circuit.
Aug. 5, 1965.

Leonard G. James, Robert L. Harmon, F. Conger Fawcett, Graham, James & Rolph, San Francisco, Cal., for petitioner.
Donald F. Turner, Asst. Atty. Gen., Irwin A. Seibel, Atty., Dept. of Justice, Washington, D.C., Milan C. Miskovsky, Sol., Walter H. Mayo III, Atty., Federal Maritime Commission, Washington, D.C., for respondents.
Before HAMLEY, MERRILL and BROWNING, Circuit Judges.
PER CURIAM:


1
Petitioners seek review of an order of the Federal Maritime Commission.  The order is similar to three other orders of the Commission already reviewed by this court and is based upon the same Commission report, designated 'The Dual Rate Cases.'  The petition for review before us presents the same issues as were presented in the earlier proceeding.  In our judgment they are controlled by this court's decision in that matter.  Pacific Coast European Conference, et al. v. Federal Maritime Commission and United States of America, 350 F.2d 197 (9th Cir. 1965).  Accordingly, for the reasons set forth in that opinion, it is ordered that the order of the Commission here under review is set aside and the matter is remanded to the Commission for further proceedings consistent with that opinion.